Third District Court of Appeal
                             State of Florida

                   Opinion filed September 15, 2021.

                          ________________

                             No. 3D21-169
              Lower Tribunal Nos. 20-163 AP, 11-7660 CC
                         ________________


            United Automobile Insurance Company,
                               Appellant,

                                   vs.

      Life Medical Center Corp., a/a/o Alma A. Guevara,
                                Appellee.



      An Appeal from the County Court for Miami-Dade County, Lawrence
D. King, Judge.

     Michael J. Neimand, for appellant.

     David B. Pakula, P.A., and David B. Pakula (Pembroke Pines); and
Corredor & Husseini, P.A., and Maria E. Corredor, for appellee.


Before HENDON, MILLER, and BOKOR, JJ.

                     ON CONFESSION OF ERROR

     HENDON, J.
     The appellee, Life Medical Center Corp., a/a/o Alma A. Guevara

(“Life Medical”), has properly confessed error based on the decision in

United Automobile Insurance Company v. Professional Medical Group,

Inc., 318 So. 3d 1261 (Fla. 3d DCA 2021), in which this Court held that the

trial court reversibly erred by awarding attorney’s fees without conducting

an evidentiary hearing on the reasonableness of attorney’s fees. Id. at

1262. Accordingly, we reverse the order under review and remand for an

evidentiary hearing.

     Reversed and remanded.




                                    2